Title: From Alexander Hamilton to John Jay, 28 April 1794
From: Hamilton, Alexander
To: Jay, John



Philadelphia April 28.1794.
My Dear Sir

Inclosed are communications from the Collector of this Port & from Mr. Seton of New York respecting a vessel for your accommodation. Mr. Trumbal at my request has visited the vessels here & thinks there is none but the Andriana (American) which will answer your purpose.
Will you be so good as to decide as shall appear to you best upon the vessel you would like & if at New York Mr. Seton is instructed to complete the pecuniary arrangement. If the Andriana here should be your choice let me know & she shall be engaged; it is proper to decide promptly as the taking off the embargo (a possible event) may render the obtaining a proper vessel more difficult & the terms worse.
Upon the whole, I am pretty strongly inclined to the opinion that a fast sailing American will be the most eligible.
In calculating chances, these Questions press themselves. Could we rely that a passport from the French Minister would protect an enemy bottom from the capture of French Cruisers? Who can say, from moment to moment, what may be the condition of any of the European neutral Powers with regard to France. If you should once go to France may not policy interpose so many embarrassments to your progress as might frustrate your mission? I need not urge the state of things in that country.
With true respect & regard   Dr. Sir   Your obedient servant

A Hamilton
John Jay Esqr&c

